IN THE SUPREME COURT OF THE STATE OF KANSAS

                                          No. 104,266

                                     STATE OF KANSAS,
                                         Appellee,

                                              v.

                                      DARREN KNOX,
                                        Appellant.


                              SYLLABUS BY THE COURT


1.
       The justification of self-defense is not available to a person who initially provokes
the use of force unless he or she has exhausted every means to escape from imminent
danger or has communicated the good-faith intent to terminate the use of force.


2.
       Even if an appellate court presumes the district court erred in failing to give an
unrequested instruction, the error is not reversible if, as here, the complaining party fails
to firmly convince the appellate court that the jury would have reached a different verdict
had the instruction error not occurred.


3.
       A prosecutor's statements during closing argument that a witness was "brutally
honest" and "was on the stand telling you the truth" state the prosecutor's personal
opinion as to the credibility of a witness and are misconduct.


4.
       A prosecutor commits misconduct by arguing facts not in evidence.
                                               1
5.
        A prosecutor's statement that suggests the goal and purpose of a criminal defense
attorney is to take bystanders who happen to witness a crime and portray them as
deceptive and dishonest demeans both the adversarial process and defense counsel's role
in that process, and it is misconduct.


6.
       Under the facts of this case, the prosecutor's misconduct does not warrant reversal
of the defendant's conviction because the misconduct was not gross and flagrant, was not
motivated by ill will, and would likely have had little weight in the minds of jurors in
light of the strength of the evidence.


7.
       Evidence of a third party's motive will be excluded for relevance where nothing
else connects the third party to the crime.


8.
       The failure to make a proffer of excluded evidence precludes appellate review if
there is no other basis in the record to determine whether the district court erred in
excluding the evidence.


9.
       When faced with a cumulative error allegation, an appellate court exercises
unlimited review over the totality of the circumstances in the case and determines
whether the cumulative effect of multiple errors substantially prejudiced the complaining
party so as to deny a fair trial. If any one error is constitutional, the party benefitting from


                                               2
the multiple errors must establish the cumulative error is harmless beyond a reasonable
doubt.


         Appeal from Wyandotte District Court; ROBERT P. BURNS, judge. Opinion filed April 10, 2015.
Affirmed.


         Rachel L. Pickering, assistant public defender, 3rd J.D., argued the cause and was on the brief for
appellant.


         Jennifer L. Myers, special assistant district attorney, argued the cause, and Christopher L.
Schneider, assistant district attorney, Jerome A. Gorman, district attorney, and Derek Schmidt, attorney
general, were on the brief for appellee.


The opinion of the court was delivered by


         LUCKERT, J.: A jury convicted Darren Knox of premeditated first-degree murder
under K.S.A. 21-3401(a). In this direct appeal from that conviction, he raises six issues,
which we have reordered. None of the issues presents reversible error. We hold:


         (1) Knox was not entitled to an instruction on self-defense because the evidence,
even when viewed in the light most favorable to Knox, established Knox's use of deadly
force was not legally justified. Rather, Knox provoked the confrontation;


         (2) The district court did not commit clear error by failing to instruct on second-
degree intentional murder. In light of the strong evidence of premeditation, Knox does
not firmly convince us the jury would have returned a different verdict had the instruction
been given;




                                                      3
       (3) While the prosecutor committed misconduct during closing arguments by
vouching for the credibility of some witnesses, discussing facts not in evidence, and
disparaging the defense, the statements did not deny Knox a fair trial;


       (4) The district court did not err in excluding evidence suggesting a third party
might have had a motive to commit the murder because no evidence connected a third
party to the crime;


       (5) Knox did not make a sufficient proffer to preserve his argument that the district
court violated his confrontation rights by limiting cross-examination of a State witness;
and


       (6) The one presumed instructional error and the several instances of prosecutorial
misconduct did not cumulatively deprive Knox of a fair trial.


                         FACTS AND PROCEDURAL BACKGROUND


       On August 3, 2008, around 1 p.m., Krystal Fears was in the upstairs bedroom of
her house when she heard what she thought were fireworks. She ran to the window.
Outside, three young men were walking down the street shooting at the passenger side of
a white Mustang that had pulled into the driveway of a house across the street. The driver
of the Mustang was Fears' friend, Lafayette Morris. Morris tried to exit the car and run,
but he collapsed from a mortal gunshot wound. The three men ran up the street, and Fears
ran out of her house to help Morris.


       Fears initially told detectives that two of the three men were shooting at Morris'
Mustang but later she could not remember how many men had fired shots. During Knox's
first trial, which ended in a hung jury, Fears testified to seeing Morris with a gun firing
                                              4
back at the three men. But she did not remain consistent on this point. In Knox's second
trial, she testified that Morris did not have a gun. Investigators never found a handgun in
Morris' possession or on the scene.


       Fears' sister was also home when the gunshots began. She too looked out her
upstairs window to see three men in the street. She only remembered seeing one man fire
a gun at Morris' car, and she could not recall what the other two men were doing or if
they had weapons.


       Fears' mother heard the gunshots from the downstairs kitchen and ran to the front
door. She told investigators that she saw two young men in the street; one was shooting at
Morris and the other was running. She saw Morris get out of his Mustang and fall as he
tried to run.


       At the scene, investigators found Morris' body lying in a pool of blood near the
driver side of the Mustang. A subsequent autopsy revealed that a fatal 9mm bullet had
entered the right side of Morris' chest, collapsed both of his lungs, and came to rest in the
soft tissue of his left arm. The Mustang had three bullet holes in its passenger side
window and three bullet holes in its passenger side quarter panel. Outside the Mustang on
the passenger side, investigators collected three fired .40 caliber cartridges and four fired
9mm cartridges. There were no bullet holes on the driver side, no fired cartridge cases
inside the Mustang, and no fired cartridge cases outside the Mustang on the driver side.


       Less than 2 weeks after Morris' murder, an acquaintance of Morris', Darrius
Freeman, told his probation officer that he was being shot at and threatened; he wanted to
document who was after him in case he had to defend himself. Freeman said that after
Morris' murder, "RonRon" called him and told him, "We got your boy Laffy [Lafayette
Morris], now you and Shookie next." The probation officer referred Freeman to a police
                                              5
detective. Although Freeman talked to the detective about the phone call, he would not
disclose any information about Morris' murder because he did not want to be a "snitch."
The record does not clearly establish whether Freeman or investigators knew "RonRon's"
legal name at that point, but at the second trial the jury heard a recorded conversation in
which Knox identified himself by using that nickname.


       A little over a month after Freeman's initial report to his probation officer and the
detective, Freeman decided to provide additional information about Morris' murder. The
change of mind occurred after Freeman was charged with federal crimes and reached a
plea agreement that obligated him to cooperate with the investigation of Morris' murder.
According to Freeman's statement, on the day of Morris' murder, Freeman heard gunshots
as he left a house located about a block from where Morris was shot. Freeman hid on the
side of the house. After the shots stopped, he saw one of his longtime enemies—Chris
Holliday—and three other men—Mack Calhoun, Casey Ellis, and "RonRon"—holding
guns and running to a nearby orange Avalanche SUV. Freeman recognized the vehicle as
belonging to Holliday. The Avalanche was parked in front of a white truck that Freeman
knew belonged to another enemy, Darren Allen. After the men entered the vehicles, they
drove away. Freeman also informed police that the orange Avalanche was painted black
soon after. And law enforcement did later pick up a black Avalanche, which clearly used
to be orange that contained Holliday's identifying information. Although Freeman picked
others out of photographic lineups, he was unable to identify Knox.


       Armed with the new information from Freeman, investigators went back to Fears,
who was less than eager to cooperate further. When detectives finally obtained an
interview with her, they showed her a black and white lineup that included Knox's picture
and asked if she could identify the primary shooter. She asked to see the photographs in
color, and from the color lineup she identified Knox as the primary shooter. At trial, the
defense attacked the credibility of this identification because Fears had labeled Calhoun
                                              6
as the primary shooter in a previous photographic lineup. Moreover, Fears had testified
prior to trial that officers "hinted" at which photograph she should pick, though she
clarified that she only meant that the officers told her Knox's name after she had picked
his photograph. Fears' mother also picked Knox out of the same color lineup. But Fears'
sister could not identify anyone from any lineup.


       By the time investigators linked Knox to Morris' murder, Knox was incarcerated
on not-yet related charges. He had been arrested about a week after Morris' murder for
unlawful possession of a .40 caliber Taurus pistol. That charge arose when Kansas City
police officers searched an SUV incident to a traffic stop. The officers found the Taurus
pistol directly below the back passenger seat occupied by Knox. Subsequent ballistics
testing revealed that the .40 caliber cartridges found at the scene of Morris' murder were
fired from that Taurus pistol.


       The State charged Knox with premeditated first-degree murder. Prior to trial, the
State filed two motions in limine; one seeking to prohibit evidence of drugs and guns that
had been found in the house at which Morris was shot and another seeking to prohibit
evidence of drugs and a rifle found stashed between the center console and passenger seat
of Morris' Mustang. After a hearing on the motions and over defense objection, the
district court granted the motions in limine, finding the evidence not relevant or probative
to the case.


       Knox and Calhoun were originally tried in November 2009 as codefendants, but
the trial ended in a mistrial after the jury could not come to a verdict. Knox's second
trial—without Calhoun as codefendant—began in December 2009. Fears, the State's first
witness, expressed hostility throughout her trial testimony. She testified that she was
frustrated, did not want to be involved, and did not cooperate with police. She also
admitted that her testimony was inconsistent at points—inconsistencies the defense
                                             7
readily elicited. Freeman testified as well, and the defense questioned him extensively on
the plea agreement that led to his cooperation in this case. Also, Freeman equivocated
when defense counsel asked him whether he knew "RonRon's" last name before law
enforcement officers told him. When asked why it took him so long to come forward with
information, Freeman testified that he wanted to get Morris' murderers himself, but once
incarcerated he knew that could not happen. Fears' mother and sister also testified, mostly
corroborating Fears' version of events but differing in some details. In addition, the State
called various law enforcement officers and forensics experts. Knox presented one
witness after the State rested, a man who took photographs and measurements of the
location of the murder (about a year after the murder) to provide the jury with the
witnesses' viewpoints and show the distances involved.


       During the instruction conference, Knox requested a self-defense instruction based
on the fact that no witnesses saw the shooting begin; he argued that Morris could have
fired the first shot. But the district court denied the request. After deliberations, the jury
found Knox guilty of premeditated first-degree murder. Subsequently, the district court
sentenced Knox to life in prison without the possibility of parole for 25 years.


       Knox timely appealed to this court, and jurisdiction is proper under K.S.A. 22-
3601(b)(1) (life sentence imposed).


                                          ANALYSIS


Issue 1: Was Knox entitled to his requested instruction on self-defense?


       Knox argues the district court erred when it denied his request for an instruction
on self-defense. In arguing the instruction should have been given, Knox focuses on the
lack of direct evidence regarding who fired the first shot and emphasizes Fears' testimony
                                               8
at the first trial in which she stated that she saw Morris shooting at the three men.
Although she contradicted that testimony during Knox's second trial, Knox's attorney
cross-examined her with her earlier testimony. On appeal, Knox argues the jury could
reasonably have believed he acted in self-defense.


       1.1 Standard of review and analytical framework


       Because Knox requested a self-defense instruction, a four-step analysis applies to our
consideration of his arguments. Those four steps and the standards of review that correspond to
each are:


       "(1) First, the appellate court should consider the reviewability of the issue from both
       jurisdiction and preservation viewpoints, exercising an unlimited standard of review;
       (2) next, the court should use an unlimited review to determine whether the instruction
       was legally appropriate; (3) then, the court should determine whether there was sufficient
       evidence, viewed in the light most favorable to the defendant or the requesting party, that
       would have supported the instruction; and (4) finally, if the district court erred, the
       appellate court must determine whether the error was harmless, utilizing the test and
       degree of certainty set forth in State v. Ward, 292 Kan. 541, 256 P.3d 801 (2011), cert.
       denied 132 S. Ct. 1594 (2012)." State v. Plummer, 295 Kan. 156, Syl. ¶ 1, 283 P.3d 202
       (2012).


       1.2 Parties focus on step three; instruction was not factually supported


       In applying those steps in this appeal, the parties focus on the third step—whether
the instruction was factually appropriate. Nevertheless, we must examine each step.
Regarding the first step, as we have already stated and as the parties agree, we have
jurisdiction over Knox's appeal. Further, Knox preserved this issue by requesting a self-
defense instruction. The parties are also correct that a self-defense instruction would have
been legally appropriate. See K.S.A. 21-3211(b) (permitting use of deadly force in self-
                                                     9
defense); see also, e.g., State v. Jackson, 262 Kan. 119, 122-23, 936 P.2d 761 (1997). So,
like the parties, we turn our focus to the third step and consider the factual
appropriateness of a self-defense instruction.


       A requested instruction relating to a theory of defense, such as self-defense, is
factually appropriate if there is sufficient evidence, when viewed in the light most
favorable to the defendant, for a rational factfinder to find for the defendant on that
theory. State v. Story, 301 Kan. 702, 710, 334 P.3d 297 (2014). We examine sufficiency
against the applicable defense's legal elements, which in the case of self-defense are
defined in K.S.A. 21-3211. Under that statute, deadly force can only be justified to the
extent a person "reasonably believes deadly force is necessary to prevent imminent death
or great bodily harm to such person or a third person." K.S.A. 21-3211(b). But the
justification of self-defense "is not available to a person who . . . initially provokes the
use of force against himself" unless he or she has exhausted every means to escape from
imminent danger or has communicated the good-faith intent to terminate the use of force.
K.S.A. 21-3214(3)(a)-(b); State v. Salary, 301 Kan. 586, Syl. ¶ 3, 343 P.3d 1165 (2015).
This limitation makes the self-defense instruction factually inappropriate in this case.


       Knox and the other man or men approached Morris in his Mustang; there was no
direct or circumstantial evidence suggesting that Morris provoked the confrontation. See
Salary, 301 Kan. at 596-97 (self-defense instruction not available to person who leaves a
confrontation and then returns with a firearm); State v. Nelson, 291 Kan. 475, 481, 243
P.3d 343 (2010) (rejecting claim that defendant was not the aggressor when he chose to
go to victim's house after a verbal altercation hours earlier). Further, the circumstantial
evidence indicates that Knox and the others ambushed Morris and fired the first shots.


       Several pieces of evidence lead to these conclusions. First, even after the shots
were fired, neighbors could hear the Mustang's radio, suggesting that Morris had no more
                                              10
than pulled up to the house when Knox and the others confronted him. And the jury also
heard that Morris was Freeman's "boy" and that Freeman considered at least two of
Knox's companions to be enemies. Finally, while no eyewitness testified to who fired the
first shot, the forensic evidence eliminates the possibility that the first shot came from
Morris.


        Specifically, blood and gunshot patterns indicate the first shots came from outside
the passenger side of the car. Fears testified that the men were shooting at Morris before
he exited his Mustang, and investigators found blood inside the Mustang. No physical
evidence supports a conclusion that Morris fired a shot from inside the car. If Morris had
fired first—or even somewhat contemporaneously with the six bullets that penetrated the
Mustang from the passenger side—at least one of the bullet holes in Morris' Mustang
would necessarily have been created from a shot exiting the car. But all of the bullets that
damaged the Mustang came from outside the passenger side. And some of these bullets
went through the rolled-up passenger side window, which leaves no room for arguing that
Morris might have shot through an open window. Significantly, investigators did not find
any fired bullet cartridges inside the Mustang or outside on the driver's side where Morris
died.


        Thus, the evidence points only to Knox and his companions as the aggressors,
aggressors that did nothing to escape from imminent danger or to communicate the intent
to terminate the use of force. Even assuming Morris had a gun and at some point fired it,
and assuming this was something other than an ambush, Knox's group clearly—without
necessity—chose to walk down the street towards Morris and engage him in a gunfight.
"The doctrine of self-defense cannot be invoked to excuse a killing done in mutual
combat willingly entered into." State v. Barnes, 263 Kan. 249, 266, 948 P.2d 627 (1997).




                                             11
       The evidence in this case, even in the light most favorable to Knox, does not
provide factual support for a self-defense instruction on Knox's behalf. As a result, the
district court did not err in denying Knox's request for such an instruction.


Issue 2: Did the district court commit clear error by failing to instruct on second-degree
         intentional murder?

       Knox alleges another error arising from the failure to give a jury instruction.
Specifically, he argues the district court should have sua sponte instructed the jury on the
lesser included offense of second-degree intentional murder. Once again, Knox primarily
focuses on the lack of an eyewitness to the events that happened before Fears got to her
window. He argues this leaves a potential inference that Knox saw Morris with a gun and
formed the intent to kill Morris instantaneously—without premeditation.


       2.1 Standard of review and analytical framework


       Our standard of review differs for this issue because, in contrast to the self-defense
instruction, Knox did not request a lesser included offense instruction on second-degree
intentional murder. When a party fails to object to or request a jury instruction at trial,
K.S.A. 22-3414(3) limits appellate review to a determination of whether the instruction
was clearly erroneous. The application of this standard consists of two parts. "[T]he
reviewing court must first determine whether there was any error at all. To make that
determination, the appellate court must consider whether the subject instruction was
legally and factually appropriate, employing an unlimited review of the entire record."
State v. Williams, 295 Kan. 506, Syl. ¶ 4, 286 P.3d 195 (2012). Second, if the trial court
erred, the reviewing court must conduct a reversibility inquiry. For the error to be
reversible, the reviewing court must be "firmly convinced that the jury would have
reached a different verdict had the instruction error not occurred. The party claiming a


                                              12
clearly erroneous instruction maintains the burden to establish the degree of prejudice
necessary for reversal." 295 Kan. 506, Syl. ¶ 5.


       2.2 Assuming error, not reversible


       Regarding the first stage of our analysis, the State does not dispute that a second-
degree intentional murder instruction was legally appropriate. Indeed, second-degree
intentional murder is a lesser included offense of premeditated first-degree murder. See
State v. Scaife, 286 Kan 614, 619-20, 186 P.3d 755 (2008). The State does dispute,
however, whether an intentional second-degree murder instruction was factually
appropriate. Nevertheless, we need not burden this opinion with the ins and outs of the
parties' arguments on this point because, even if we presume that the instruction should
have been given, Knox fails to firmly convince us that the jury would have convicted him
of second-degree intentional murder rather than first-degree premeditated murder.


       While both second-degree intentional murder and first-degree premeditated
murder are intentional crimes, first-degree murder has the additional element of
premeditation. See State v. Jones, 279 Kan. 395, 401, 109 P.3d 1158 (2005).
Notwithstanding conflicting evidence about whether Morris held a gun, the evidence
strongly established that Knox intentionally shot Morris with the intent to kill and did so
with premeditation.


       "Premeditation means to have thought the matter over beforehand and does not
necessarily mean an act is planned, contrived, or schemed beforehand; rather,
premeditation indicates a time of reflection or deliberation." State v. Kettler, 299 Kan.
448, 466, 325 P.3d 1075 (2014). A number of factors assist in determining premeditation:
"'(1) the nature of the weapon used; (2) lack of provocation; (3) the defendant's conduct
before and after the killing; (4) threats and declarations of the defendant before and
                                             13
during the occurrence; and (5) the dealing of lethal blows after the deceased was felled
and rendered helpless.'" 299 Kan. at 467 (quoting Scaife, 286 Kan. at 617-18).


       Here, Knox's group—at least two of whom had guns—strategically parked their
vehicles and walked down the street towards Morris' Mustang as it pulled into the
driveway. Even before Morris had a chance to turn off his conspicuously loud radio, the
men shot at him from the Mustang's passenger side. The gun later found in Knox's
possession—or his constructive possession, at least—had fired several of the bullets.
After Morris fell to the ground, the men ran to the parked vehicles and fled the scene.
One of the vehicles, the orange Avalanche, was painted black soon after. And within
weeks of Morris' murder, Knox called to threaten Morris' friend—Freeman—telling
Freeman, "We got your boy Laffy, now you and Shookie next." These circumstances
strongly suggest planning.


       At trial, these circumstances were mostly undisputed. Knox primarily argued he
had been misidentified and was not present during the shooting. Although he challenged
the credibility of witnesses and highlighted conflicting evidence, those conflicts did not
impact the circumstances that strongly suggested premeditation—the guns, ambushing
Morris as he pulled into his driveway, and fleeing to waiting vehicles (one of which was
soon repainted). Certainly, evidence of the subsequent threat against Morris' friend,
Freeman, depended on Freeman's credibility. But even a juror who rejected some of
Freeman's testimony might have given credence to Freeman's initial statement to the
detective, which preceded his plea agreement.


       In light of this strong evidence of premeditation, Knox fails to firmly convince us
that the jury would have returned a different verdict had they received the second-degree
intentional murder instruction. See Salary, 301 Kan. at 602 (finding harmless error in the
failure to instruct on voluntary manslaughter given strong evidence of premeditation). In
                                             14
other words, even if the instruction was legally and factually warranted, Knox fails to
establish clear error.


Issue 3: Did the prosecutor improperly bolster the State's witness and disparage the
         defense so as to deprive Knox of a fair trial?

       Knox argues that prosecutorial misconduct during closing arguments prejudiced
the jury against him and denied him a fair trial. Specifically, he contends that the
prosecutor improperly bolstered Freeman's credibility and disparaged the defense.


       3.1 Analytical framework


       This court utilizes a two-step process to review allegations of prosecutorial
misconduct:

               "First, an appellate court determines whether there was misconduct, i.e., whether
       the prosecutor's comments were outside the wide latitude allowed in discussing the
       evidence. Second, if misconduct is found, the appellate court determines whether those
       comments compel reversal, i.e., whether the statements prejudiced the jury against the
       defendant and denied the defendant a fair trial." State v. Armstrong, 299 Kan. 405, 416,
       324 P.3d 1052 (2014).


       3.2 Prosecutor committed misconduct


       Knox complains about the prosecutor's statements during closing argument in
which she said that Freeman "was brutally honest on the stand," that he "was on the stand
telling you the truth," and that "we asked [Freeman] to tell the truth, and that's what he
wanted is he wanted street justice." Then, after the defense closing, in which Knox's
attorney challenged the credibility of the State's witnesses and brought up their


                                                  15
inconsistent testimony, the State argued in rebuttal why witnesses might have testified as
they did:

               "Remember in voir dire we talked about why would a person not want to testify?
       [Defense counsel] made a big deal about this, and you can use that now. Well, maybe
       they're not as educated.


               "Darrius Freeman, 11th grade, not even a GED. Krystal Fears, 19 years old,
       because you have experienced attorneys where you're not experienced, [Defense counsel]
       has about nine years of experience on top of a law degree. You think he has a little bit
       more experience than Krystal Fears? Yes. His job is to make them look like liars. That's
       his job and that's what he was trying to do." (Emphasis added.)


       As Knox correctly argues, "[a] prosecutor should not comment on the credibility
of his or her own witnesses." State v. Elnicki, 279 Kan. 47, Syl. ¶ 6, 105 P.3d 1222
(2005); see Kansas Rules of Professional Conduct 3.4(e) (2014 Kan. Ct. R. Annot. 619-
20) ("A lawyer shall not . . . state a personal opinion as to . . . the credibility of a
witness."). Here, the prosecutor's statements that Freeman was "brutally honest" and "was
on the stand telling you the truth," while limited in context, were statements of the
prosecutor's personal opinion regarding Freeman's credibility. As such, the comments
were unsworn and unchecked statements that are not fair commentary on the evidence.
See, e.g., State v. Bridges, 297 Kan. 989, 1013, 306 P.3d 244 (2013); State v. Stone, 291
Kan. 13, 19, 237 P.3d 1229 (2010). More subtly, the prosecutor implied that Freeman and
Fears were truthful when she argued defense counsel's job was to make them out as liars,
suggesting to the jurors that any potential concerns they might have about the credibility
of these witnesses stemmed from sly defense tactics rather than the evidence.


       Furthermore, by representing the level of defense counsel's experience, the
prosecutor argued facts not in evidence, which is misconduct. See State v. King, 288 Kan.
333, 351, 204 P.3d 585 (2009). The prosecutor's statement that it was defense counsel's
                                                   16
job to "make [the witnesses] look like liars" disparaged the role of defense counsel in the
adversarial process. Certainly, defense counsel uses the adversarial process to point out
weaknesses in the State's case—areas where there may be a reasonable doubt. And doing
so may sometimes expose a witness as a liar—i.e., as one who presents false information
with the purpose of deceiving. See Webster's II New College Dictionary 531, 631, 633
(1999) (defining "liar" as "[o]ne who tells lies" and "lie" as "[t]o present false information
with the purpose of deceiving").


       More often, defense counsel exposes the reality that eyewitnesses to stressful
events, even when doing their best to be fully honest, vary in their perceptions of and
ability to remember the details. Or, if a witness has repeatedly recounted the events to
friends, family, investigators, attorneys, or others and has heard others accounts, defense
counsel may reveal the false certainty that comes from repeating a statement. Other
circumstances such as distance, light, distractions, fading memory, bias, or suggestive
influence may be explored. Trials expose these realities, but these realities do not
necessarily cast some witnesses as liars—ones who purposefully deceive—and others as
automatons programmed to accurately recount events. To suggest the purpose of a
criminal defense attorney is to take bystanders who happen to witness a crime and portray
them as deceptive and dishonest demeans both the adversarial process and defense
counsel's role in that process, and it is misconduct. See State v. Crum, 286 Kan. 145, 150,
184 P.3d 222 (2008) (counsel may comment on trial tactics but cannot disparage
opposing counsel).


       3.3 Misconduct did not deny Knox a fair trial


       In light of the misconduct, we must consider whether the prosecutor's comments
prejudiced Knox and denied him a fair trial. Three factors control this analysis:
"'(1) whether the misconduct was gross and flagrant; (2) whether it was motivated by
                                             17
prosecutorial ill will; and (3) whether the evidence was of such a direct and
overwhelming nature that the misconduct would likely have had little weight in the minds
of jurors.'" Armstrong, 299 Kan. at 416 (citing Bridges, 297 Kan. at 1012). No single
factor is controlling, but the third factor can override the first two factors only if "'the
party benefitting from the error proves beyond a reasonable doubt that the error
complained of will not or did not affect the outcome of the trial in light of the entire
record, i.e., where there is no reasonable possibility that the error contributed to the
verdict.'" Armstrong, 299 Kan. at 417 (quoting State v. Ward, 292 Kan. 541, Syl. ¶ 6, 256
P.3d 801 [2011], cert. denied 132 S. Ct. 1594 [2012]) (noting application of both
statutory and constitutional harmlessness analysis under Chapman v. California, 386 U.S.
18, 87 S. Ct. 824, 17 L. Ed. 2d 705, reh. denied 386 U.S. 987 [1967], but recognizing
that, as a practical matter, the outcome turns on the constitutional standard because it is
more rigorous).


       In determining whether a prosecutor's comments are gross and flagrant, this court
generally considers whether the statements violated well-established or unequivocal
rules; emphasized improper points; or were repeated, planned, or calculated. Bridges, 297
Kan. at 1015-16. Certainly, it is well established that a prosecutor cannot comment on the
credibility of witnesses or discuss facts not in evidence. See, e.g., State v. Pabst, 268
Kan. 501, 506-07, 996 P.2d 321 (2000).


       In this case, we do not deem the prosecutor's comments about Freeman, Fears, and
defense counsel to be flagrant violations of this rule. The prosecutor's theme and repeated
message to the jurors was that they should look at a variety of factors and use their
common sense when assessing credibility. That by itself might not save the prosecutor
from a gross-and-flagrant label, but, in context, the implication that the prosecutor
believed the witnesses to be credible was very limited in scope and subtle.


                                               18
       Specifically, the comment that Freeman was "brutally honest" referred directly to
his statement that he did not know what benefit he would receive from his federal plea
deal. Given this context, one might interpret the prosecutor's statement as a warning to
the jury that Freeman might be willing to say almost anything to improve his chances of
favorable treatment in federal court. The second statement—"[h]e was on the stand
telling you the truth . . . [and] we just asked him to tell the truth, and that's what he
wanted is he wanted street justice"—were limited to Freeman's explanation as to why he
did not cooperate earlier in the investigation. Again, while inappropriate, the prosecutor
did not attempt to put her appraisal of honesty on all of Freeman's testimony. Also, the
prosecutor encouraged the jury to conclude from Freeman's demeanor and his
motivations that he was truthful, which was not misconduct. Finally, to the extent the
prosecutor implied Freeman and Fears were truthful when she said that the defense
counsel's "job is to make them look like liars," the implication is so subtle that we
question whether jurors would have understood the improper message. And while that
comment may have demeaned the defense somewhat, it is at least partially true and not
overly offensive. Moreover, the statements about Freeman's and Fears' credibility and the
defense counsel's "job" were couched in terms of asking the jurors to use their common
sense and to recognize that Fears and Freeman did not ask to be witnesses. The
prosecutor pointed out the length of time Fears spent on the stand and suggested she had
become frustrated with the process of cross-examination; Fears even asked the judge if
she could leave at one point.


       With small alterations in word choice, each comment would have been perfectly
appropriate. Consequently, we conclude the conduct was neither gross nor flagrant.


       Second, this court considers whether the statements were motivated by ill will,
which "is often 'reflected by repeated and deliberate misconduct'" or indifference to a
court's ruling. Armstrong, 299 Kan. at 419 (quoting State v. Inkelaar, 293 Kan. 414, 430,
                                               19
264 P.3d 81 [2011]); State v. Marshall, 294 Kan. 850, 862, 281 P.3d 1112 (2012). Here,
the prosecutor did not violate any express court order, and the honesty statements were in
close succession, which taken alone is not typically viewed as being "repeated." Bridges,
297 Kan. at 1016. And the prosecutor did not emphasize the statements. Read in full
context, the prosecutor's remarks appear to be nothing more than a poorly worded attempt
to make a legitimate argument—that the evidence established Knox's guilt and the
defense's attempt to raise the specter of reasonable doubt should not persuade the jury.
Additionally, as we have discussed, the scope of the prosecutor's remarks was limited.
Given the subtle or limited scope of the statements, we find no evidence of ill will.


          Finally, we consider whether the State has satisfied its burden of proving "'beyond
a reasonable doubt that the error complained of . . . did not affect the outcome of the trial
in light of the entire record, i.e., [that] there is no reasonable possibility that the error
contributed to the verdict.'" Armstrong, 299 Kan. at 417 (quoting Ward, 292 Kan. 541,
Syl. ¶ 6). Certainly, credibility—the topic of prosecutor's misconduct—was a critical
issue in this case and the testimony of the State's eyewitnesses was sometimes
inconsistent. Nevertheless, as we have discussed, significant evidence supported the
conclusion that Morris' murder was premeditated. And, while the defense attempted to
disparage Fears' and Freeman's identification of Knox, other evidence corroborated their
testimony. Notably, officers found a weapon involved in the murder in Knox's
constructive possession. In addition, although there are reasons to suspect Freeman's
testimony, especially after he struck a favorable plea deal, Knox's threatening phone call
was revealed to Freeman's probation officer at a time when Freeman refused to cooperate
in the investigation or to be a "snitch." Further, Fears' mother also identified Knox as a
shooter. Finally, though improperly worded, the statements were made in the context of
appropriate and correctly stated arguments thereby diluting their potentially prejudicial
nature.


                                                20
       Examining the evidence as a whole and considering the context of the prosecutor's
statements, we conclude the State has satisfied its burden of establishing beyond a
reasonable doubt that the misconduct did not affect the outcome of the trial in light of the
entire record.


Issue 4: Did the district court improperly exclude evidence?


       Over defense objection, the district court granted two of the State's motions in
limine. One motion resulted in an order prohibiting mention of the drugs and a rifle found
inside Morris' Mustang. The other led to an order prohibiting mention of the drugs and
guns found inside the residence at which Morris was parked when he was murdered. On
appeal, Knox argues that the district court's exclusion of the evidence denied him his
fundamental right to present his theory of defense.


       4.1 Standard of review and analytical framework


       A motion in limine is appropriate when:

       "(1) the material or evidence in question will be inadmissible at trial; and (2) the pretrial
       ruling is justified as opposed to ruling during trial because the mere offer or mention of
       the evidence during trial may cause unfair prejudice, confuse the issues, or mislead the
       jury; the consideration of the issue during trial might unduly interrupt and delay the trial
       and inconvenience the jury; or a ruling in advance of trial may limit issues and save the
       parties time, effort, and cost in trial preparation." Bridges, 297 Kan. at 995.


Here, although he briefly mentions that the evidence was not prejudicial, Knox only
presents a challenge to the first part of the test—that is, to the admissibility of the
evidence.


                                                     21
       A multistep analysis applies when a district court determines the admissibility of
evidence. These steps require a court to (1) examine the relevance, (2) consider the
application of any applicable rules of evidence, and (3) weigh the probative value of the
evidence against any prejudice. 297 Kan. at 995-96; see K.S.A. 60-445. As we will
discuss, Knox's arguments fail at the first step of establishing relevance.


       In examining relevance, courts must assess both the evidence's materiality and its
probative nature. 297 Kan. at 995-96 (citing K.S.A. 60-401[b]; State v. Shadden, 290
Kan. 803, 817, 235 P.3d 436 [2010]). An appellate court reviews a district court's
determination regarding the materiality of evidence—its tendency "to establish a fact that
is at issue and significant under the substantive law of the case"—de novo. The appellate
court reviews the probative nature of evidence—the "logical connection between the
asserted facts and the inferences they are intended to establish"—for an abuse of
discretion. Bridges, 297 Kan. 989, Syl. ¶¶ 2, 5.


       4.2 The guns and drugs lacked relevance


       Applying these standards first to the guns and drugs found in the house, Knox
argues this evidence was relevant to his defense as tending to show that someone else,
perhaps a rival drug dealer, was responsible for murdering Morris. Before the district
court, Knox argued that the evidence was relevant because someone from inside the
house could have shot Morris and most people would know that drug houses are
inherently dangerous. The point of both arguments is to focus guilt on a third party.


       Yet, evidence of a third party's motive, on its own, will be excluded for relevance
where nothing else connects the third party to the crime. See State v. Carr, 300 Kan. 1,
197-203, 331 P.3d 544 (2014). And nothing in this case connects a third party to the
crime. The simple presence of guns and drugs in a house that Morris never had a chance
                                             22
to enter does not lead to an inference that someone else was involved in Morris' murder.
Witnesses saw two or three men walk towards Morris' Mustang, shoot Morris, and then
leave in vehicles. No evidence suggested the involvement of anyone other than Knox and
his companions; nothing implicated anyone who entered or exited the house. Nor was
there any suggestion that Morris' murder had anything to do with the drugs and guns
found in the house. Theoretically, a house with drugs and guns can be a dangerous place,
but that alone has no tendency to show that an unidentified and unseen person from the
house or an unidentified rival drug dealer killed Morris.


       As to the district court's ruling excluding evidence that Morris had a rifle stashed
in the Mustang between the passenger seat and the center console, Knox claims had the
jury known about the rifle, it would have more likely believed Fears' prior testimony that
Morris was armed with a handgun when he died. Then it would have more likely
convicted Knox of reckless second-degree murder. But Knox fails to explain a logical
connection—any tendency in reason—between the jury believing Fears' prior testimony
and its determining that Knox's killing of Morris was reckless. If anything, believing that
Morris had a gun raises an inference that Knox intended to kill Morris before Morris
could shoot Knox. This might be another piece of evidence Knox could point to in asking
the district court to instruct on self-defense, but it would not overcome the legal
impediment to that instruction; even under that scenario, Knox and his companions were
the aggressors who provoked the shooting.


       Because the guns and drugs in both the house and Morris' Mustang were not
material and probative to whether Knox murdered Morris, the district court did not err in
excluding the evidence. Knox's right to present his defense was not violated.




                                             23
Issue 5: Did the district court err in limiting Knox's cross-examination of Fears?


       At trial, Fears testified that she did not want to be a witness, did not cooperate with
police, and did not testify voluntarily. On cross-examination, she reaffirmed that she did
not want to be involved in the case. Defense counsel followed with, "Aren't you, in fact, a
witness in another case that—." At that point, the State objected for relevance. In a
colloquy at the bench, defense counsel argued that pointing out Fears' involvement in
another case would impeach her testimony that her involvement in Knox's case was "not
cool in her life and she doesn't have time to be involved in this sort of thing." On appeal,
Knox argues Fears' involvement in the other case would show that Fears' motivation for
testifying went beyond the simple fact that she had witnessed Morris' murder.


       From the arguments, it appears that Fears was somehow assisting, presumably as a
fact witness, in another case. (Defense counsel told the district court, "It's my
understanding that she's claiming to be a fact witness in [the other] case as well.") Yet,
the sole fact that Fears assisted, somehow and in some way, in another case has no
bearing on her credibility in this case without some understanding of why she assisted in
the other case. Two examples illustrate the point. On the one hand, perhaps Fears
willingly worked with the prosecution in the other case, just to be helpful—that would be
impeaching. On the other hand, perhaps she witnessed another crime and was again
dragged into criminal proceedings reluctantly—that would serve to corroborate her
testimony that she was "frustrated," did not want anything to do with Knox's case, and
did not have time for it.


       In other words, Knox may have a valid point that he should have been permitted to
cross-examine Fears about her motivation for testifying, but to make that determination
we need to know more about Fears' involvement in the other cases. Yet, the record on
appeal does not reflect any details that would shed light on her motivation. As the party
                                             24
seeking to admit evidence of Fears' involvement in the other case, Knox had the burden
to ensure the record was adequate to make the determination. To meet that burden, he
needed to proffer some details about that involvement. See State v. Evans, 275 Kan. 95,
99, 62 P.3d 220 (2003). Importantly, the "[f]ailure to make a proffer of excluded
evidence precludes appellate review because there is no basis to consider whether the
trial court abused its discretion." 275 Kan. at 100.


        Without an adequate proffer regarding the details of Fears' involvement in the
other case, this court has no way to assess the impeachment value of the evidence and no
way to determine whether the district court abused its discretion. Consequently, this issue
is not preserved and is unreviewable. See National Bank of Andover v. Kansas Bankers
Surety Co., 290 Kan. 247, 274-75, 225 P.3d 707 (2010) (citing Evans, 275 Kan. at 99-
100).


Issue 6: Did cumulative errors deny Knox a fair trial?


        Knox argues that multiple errors substantially prejudiced him and denied him a
fair trial. There were two types of potential errors in this case: (1) the presumed but
undecided error in the district court failing to provide a jury instruction on second-degree
intentional murder, and (2) the prosecutor's misconduct. Considering those errors, we
must exercise unlimited review over the totality of the circumstances in this case and
determine whether the cumulative effect of the multiple errors substantially prejudiced
Knox so as to deny him a fair trial. See State v. Backus, 295 Kan. 1003, 1016-17, 287
P.3d 894 (2012).


        Actually, there were several instances of prosecutorial misconduct. Nevertheless,
as we previously discussed, we are satisfied the State met the beyond-a-reasonable-doubt
standard of Chapman, 386 U.S. at 24, in establishing that the prosecutorial misconduct
                                             25
did not impact the jury's verdict. Because the Chapman standard applies to that issue, the
State—as the party benefitting from the error—must also establish that the cumulative
error is harmless beyond a reasonable doubt. State v. Holt, 300 Kan. 985, 1007, 336 P.3d
312 (2014). We must now consider the prosecutorial misconduct together with the
presumed error in failing to instruct on second-degree intentional murder.


       Given the strong evidence of premeditation in this case, the omission of the
second-degree intentional murder instruction was a minor error that adds little overall to
the prejudicial nature of the errors in this case. Even considered together, we are satisfied
beyond a reasonable doubt that the errors did not impact the jury's verdict. Although
Knox did not benefit from a perfect trial, due process does not require perfection, only
fairness. See State v. Todd, 299 Kan. 263, 287, 323 P.3d 829, cert. denied 135 S. Ct. 460
(2014). Knox received a fair trial.


       Affirmed.


       MICHAEL J. MALONE, Senior Judge, assigned. 1




1
 REPORTER'S NOTE: Senior Judge Malone was appointed to hear case No. 104,266 under
the authority vested in the Supreme Court by K.S.A. 20-2616 to fill the vacancy on the court
created by the appointment of Justice Nancy Moritz to the United States 10th Circuit Court of
Appeals.

                                              26